DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the amendment filed on 03/23/2022.
Claims 1, 8 and 15 have been amended.  Claims 3, 10 and 17 have been canceled.  Claims 1-2, 4-9, 11-16 and 18-20 are presented for examination, with claims 1, 8 and 15 being independent.

Claim Rejections - 35 USC § 101
Applicant’s amendment/argument with regard to rejection of claims 1-2, 4-9, 11-16 and 18-20 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of amended claim 1 and all of the relevant factors with respect to the claim as a whole, it is still directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no transformation, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The steps of: receiving, computing, querying, comparing, determining, analyzing and allocating, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 
The computer as recited at a high level of generality, is generic computer includes components; e.g. a generic memory performing a generic computer function of storing computer program (s). A generic processor performing a generic computer function of processing data.  Thus, generic computer performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Accordingly, these additional elements do not automatically render a claim eligible.

 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-2, 4-9, 11-16 and 18-20 are directed to the abstract idea to searching documents by using geometric constraints. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1, 8 and 15
             Independent claims 1, 8 and 15 recite limitations of:
receiving data to be stored in a storage environment; 
computing a hash relating to the received data; 
querying storage deduplication agents for storage analytics from storage systems within the storage environment; 
receiving the storage analytics from the storage deduplication agents, wherein the storage analytics include hash tables for the storage systems containing deduplicated data; 
comparing the hash to the hash tables to detect similarities; 
determining a performance requirement for the received data;
analyzing performance capabilities relating to the storage systems; and 
allocating the received data to the storage system based on the similarities relating to the hash and the hash table, the performance requirement for the received data, and the performance capabilities relating to the storage systems.

The limitations of receiving …, computing …, querying …,  receiving …; comparing …, determining…, analyzing … and allocating …, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claims element precludes the step from practically being performed in the mind. That is, other than reciting A computer-implemented, a computer readable storage medium, a memory, a processor, nothing in the claims elements preclude the steps from practically being performed in the mind.  The computer under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements, A computer-implemented, a computer readable storage medium, a memory, a processor, to perform the steps in the claims. These are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2, 4-7, 9, 11-14, 16 and 18-20
The limitations as recited in claims 2, 4-7, 9, 11-14, 16 and 18-20 are simply describe the concepts of evaluating data quality by using rules.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-7, 9-14 and 16-20 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda et al., US 2017/0115922 (hereinafter “Imaeda”), and further in view of Attarde et al., US 2011/0231362 (hereinafter "Attarde").

Regarding claim 1, Imaeda discloses, A computer-implemented method comprising: 
receiving data to be stored in a storage environment (e.g. receives a write command, Imaeda: [0087] and Fig. 8); 
computing a hash relating to the received data (e.g. calculates hash value Hc of write data WD to be written in accordance with the write command, Imaeda: [0088] and Fig. 8); 
querying storage deduplication agents for storage analytics from storage systems within the storage environment (e.g. The deduplication controller 1363 excludes, physical chunk by physical chunk, so-called data duplication that data items of the same content are stored in a plurality of physical chunks, Imaeda: [0064] and abstract); 
receiving the storage analytics from the storage deduplication agents, wherein the storage analytics include hash tables for the storage systems containing deduplicated data (e.g. the deduplication controller refers to the duplication management table based on hash value Hc, and thus performs an operation of searching the duplication management table for an entry (target entry) including a hash value equal to hash value Hc, Imaeda: [0089] and Fig. 8.  The duplication management table includes hash values; therefore, it has been interpreted as hash table, Imaeda: Fig. 5); 
comparing the hash to the hash tables to detect similarities (e.g. performs an operation of searching the duplication management table for an entry (target entry) including a hash value equal to hash value Hc, Imaeda: [0089] and Fig. 8.  The duplication management table includes hash values; therefore, it has been interpreted as hash table, Imaeda: Fig. 5); 
Imaeda does not directly or explicitly disclose:
determining a performance requirement for the received data;
analyzing performance capabilities relating to the storage systems; and 
allocating the received data to the storage system based on the similarities relating to the hash and the hash table, the performance requirement for the received data, and the performance capabilities relating to the storage systems.
Attarde teaches:
determining a performance requirement for the received data (e.g. receiving a data block for deduplication; calculating a hash value for the data block received; calculating a hash identifier for the hash value calculated for the received data block, Attarde: [0019].  Wherein, the hash identifier has been interpreted as a performance requirement because it identifies a group of one or more hash values); 
analyzing performance capabilities relating to the storage systems (e.g. comparing the calculated hash identifier with existing hash identifiers to identify a matching hash identifier associated with one or more hash values; and comparing the hash value with the one or more hash values associated with the identified matching hash identifier to determine whether the hash value calculated for the data block received matches a hash value already stored for a data block in the database, Attarde: [0019].  These are understood as deduplication capabilities to storage system); and 
allocating the received data to the storage system based on the similarities relating to the hash and the hash table, the performance requirement for the received data, and the performance capabilities relating to the storage systems (e.g. storing/allocating received data may be performed according to a storage policy (and a schedule policy in additional). The storage policy comprises: a storage location, relationships between system components, network pathway to utilize, retention policies, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, data deduplication, extensible deduplication, and other criteria relating to a storage operation, Attarde: [0019], [0034]-[0035], [0060], [0064],[0074] and Figs. 3-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method for deduplication and storage tiering as discloses by Imaeda to include systems and methods for extensible data deduplication as taught by Attarde to increase database size.

Regarding claim 2, Imaeda further discloses, wherein the storage analytics further include deduplication rates for the storage systems containing the deduplicated data (e.g. duplication count, Imaeda: [0081], [0094]-[0095], Figs. 5 and 8).

Regarding claim 4, Attarde further teaches, further comprising:
detecting a performance degradation relating to storage capacity from at least one storage system based on the storage analytics received (e.g. if the system is operating with sufficient available capacity, the frequency of hits on existing nodes is below an acceptable limit, the nodes are operating at or above a predetermined minimum speed, the performance characteristics are in bounds and an additional node or nodes are not needed, Attarde: [0064]); 
calculating unduplicated data within the at least one storage system (e.g.  If the resultant hash value does not match a hash value already stored, this indicates that the segment is a new segment of data. In this case, this new segment of data is written into file system, Attarde: [0034]-[0035]); 
determining a different storage system within the storage environment to migrate the unduplicated data onto (e.g. In one embodiment, the node balancing can be performed as a matter of course when a new node 211 is brought online to balance the deduplication load across all the nodes 211 in the system, Attarde: [0065]); and 
migrating the unduplicated data to the different storage system (e.g. new data being stored in the new node, Attarde: [0067]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method for deduplication and storage tiering as discloses by Imaeda to include systems and methods for extensible data deduplication as taught by Attarde to increase database size.

Regarding claim 5, Attarde further teaches, wherein determining the different storage system comprises:
determining performance capabilities for the storage systems (e.g. nodes with greater processing power, higher throughput capabilities, greater storage capacities, and the like might be assigned a larger range of hash values, Attarde: [0070]-[0074] and Fig. 5); and 
selecting the different storage system based on the performance capabilities and the unduplicated data (e.g. deduplication control node 207 is a dedicated node or a node that is otherwise separate from data nodes, Attarde: [0062]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method for deduplication and storage tiering as discloses by Imaeda to include systems and methods for extensible data deduplication as taught by Attarde to perform the functions associated with the systems.

Regarding claim 6, Attarde further teaches:
analyzing the hash tables to determine similarities between stored data across the storage environment (e.g. comparing the hash value with the one or more hash values associated with the identified matching hash identifier to determine whether the hash value calculated for the data block received matches a hash value already stored for a data block in the database, Attarde: [0019]);
detecting similar data based on the hash tables stored in separate storage systems, Attarde further teaches (e.g. comparing the hash value with the one or more hash values associated with the identified matching hash identifier to determine whether the hash value calculated for the data block received matches a hash value already stored for a data block in the database, Attarde: [0019]); and
migrating the similar data to one storage system (e.g. calculating hash identifiers for the hash values, wherein a hash identifier uniquely identifies a group of one or more hash values; and associating a hash identifier with hash values in the group of hash values identified by the hash identifier, Attarde: [0019]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method for deduplication and storage tiering as discloses by Imaeda to include systems and methods for extensible data deduplication as taught by Attarde to perform the comparison functions associated with the systems.

Regarding claim 7, Imaeda further discloses, calculating deduplication rates for each of the storage systems based on the hash tables received from the storage deduplication agents (e.g. duplication count, Imaeda: [0081], [0094]-[0095], Figs. 5 and 8).

Claims 8-9 and 11-14 recite steps are similar to subject matter of claims 1-2 and 4-7.  Therefore, claims 8-9 and 11-14 are rejected by the same reasons as discussed in claims 1-2 and 4-7. 

Claims 15-16 and 18-20 recite steps are similar to subject matter of claims 1-2 and 4-6.  Therefore, claims 15-16 and 18-20 are rejected by the same reasons as discussed in claims 1-2 and 4-6. 

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 

Applicant argues:  Attarde does not teach or suggest allocating data based on the performance requirement of the data and the hash similarities between the data and the storage system.

In response:  Attarde discloses the argued limitations at least in  paragraphs [0019], [0034]-[0035], [0060], [0064],[0074] and Figs. 3-5.  According to Attarde, when system receiving a data block for deduplication; it will calculate a hash value for the received data block; then calculate a hash identifier for the hash value calculated for the received data block, (Attarde: [0019]).  The hash value and the hash identifier have been interpreted as performance requirements because they are used to identify a group of one or more hash values and hash values stored in database.  Attarde further discloses, comparing the calculated hash identifiers with existing hash identifiers to identify matching hash identifiers associated with one or more hash values; and comparing the hash values with the one or more hash values associated with the identified matching hash identifiers to determine whether the hash value calculated for the data block received matches a hash value already stored for a data block in the database, (Attarde: [0019]).  The operating to compare hash identifiers and hash values with existing hash identifiers and hash values already stored in database has been interpreted as deduplication capabilities.  In additional, Attarde discloses, storing/allocating received data, e.g. data block, may be performed according to a storage policy, such as a storage location, relationships between system components, network pathway to utilize, retention policies, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, data deduplication, extensible deduplication, and other criteria relating to a storage operation, (Attarde: [0019], [0034]-[0035], [0060], [0064],[0074] and Figs. 3-5).  Thus, it is understood that Attarde teaches the limitation of: allocating data based on the performance requirement of the data (e.g. hash values and hash identifiers of data block) and the hash similarities between the data and the storage system (e.g. matching hash values and hash identifiers with existing hash values and hash identifiers stored in database).
The Examiner respectfully submits that the Applicant’s arguments only state that the cited reference(s) fail to teach or suggest limitations recited in the amended claim, but do not appear to present any clarity or submit that the limitations are fully supported by the originally-filed specification.  For this reason, Examiner has full latitude to interpret each claim in the broadest reasonable sense (in re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997)).  Examiner references prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
In view of at least the foregoing, the Examiner has reconsidered Applicant's remarks. The rejection under 35 USC 103 is maintained at this time. Applicant is invited to further amendment the claims to overcome the prior arts made of record.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714”.  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/               Examiner, Art Unit 2153                                                                                                                                                                                         	6/30/2022